Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 08/19/2020 havingclaims 1-15 pending and presented for examination.
Priority
2.  	Application filed on 10/23/2019  is a has a 371 of PCT/KR2018/004545 04/19/2018 FOREIGN APPLICATIONS KOREA, REPUBLIC OF 10-2017-0052776 04/25/2017 are acknowledged.
Drawings
3.  	The drawings were received on 10/23/2019 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 10/23/2019, 08/19/2020, 08/19/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 10/23/2019 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2, 5-6, 9-10, 13-14 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20120314678 A1 Ko et al. (Hereinafter “Ko ").
 	As per claim 1, Ko teaches a method of receiving an uplink signal by a base station in a communication system, the method comprising: generating downlink control information (DCI) including at least one piece of uplink precoding information (para [0209], fig. 16, 17, base station generating Downlink Control Information (DCI) for  uplink precoding information); transmitting the DCI to a terminal (para [0209], fig. 16, 17, transmitting the generated information to UE);; and receiving an uplink signal generated based on the at least one uplink precoding information (para [0209], fig. 16, 17, receiving uplink information from the UE based on at least one piece of uplink precoding information), wherein each of the at least one uplink precoding information is applied to each of at least one subband constituting resources for the uplink signal (para [0209] [0215] [0082], fig. 16, 17, where the piece of precoding information is applied to the scheduled transport block of predetermined size which are portions of resources through which the uplink signal is transmitted, wherein each uplink transport is atleast subband constituting resources for the uplink signal and further as a transmission rank by the selected precoding matrix and may transmit the precoded 

. 	As per claim 2, Ko teaches  the method of claim 1, wherein the at least one subband is determined based on a size of a resource block group (RBG)  (para [0087], predetermined size are determined based on a size of a transport block which are mapped to resource block group). 
  	As per claim 5, Ko teaches   a method of transmitting an uplink signal by a terminal in a communication system, the method comprising: receiving downlink control information (DCI) including at least one piece of uplink precoding information from a base Station (para [0209], fig. 16, 17, mobile station is receiving generating Downlink Control Information (DCI) for  uplink precoding information from the base station);  and   transmitting an uplink signal generated based on the at least one piece of uplink precoding information (para [0209], fig. 16, 17, mobile station is transmitting an uplink information to the base station signal generated based on the at least one piece of uplink precoding information),, wherein each of the at least one piece of uplink precoding information is applied to each of at least one subband constituting resources having a predetermined size, which are portions of resources for the uplink signal is transmitted (para [0209] [0215] [0082], fig. 16, 17, where the piece of precoding information is applied to the scheduled transport block of predetermined size which are portions of resources through which the uplink signal is transmitted, wherein each uplink transport is atleast subband constituting resources for the uplink signal and further as a transmission rank by the selected precoding matrix and may transmit the precoded transmission signal through a plurality of antennas). 


 	As per claim 9,  Ko teaches  a base station receiving an uplink signal in a communication system, the base station comprising: a transceiver;  and a controller configured to perform control to generate downlink control information (DCI) including at least one piece of uplink precoding information (para [0209], fig. 16, 17, base station generating Downlink Control Information (DCI) for  uplink precoding information), transmit the DCI to a terminal (para [0209], fig. 16, 17, transmitting the generated information to UE), and receive an uplink signal generated based on the at least one piece of uplink precoding information, and connected to the transceiver (para [0209], fig. 16, 17, receiving uplink information from the UE based on at least one piece of uplink precoding information),  wherein each of the at least one piece of uplink precoding information is applied each of least one subband constituting resource for the uplink signal (para [0209] [0215] [0082], fig. 16, 17, where the piece of precoding information is applied to the scheduled transport block of predetermined size which are portions of resources through which the uplink signal is transmitted, wherein each uplink transport is atleast subband constituting resources for the uplink signal and further as a
transmission rank by the selected precoding matrix and may transmit the precoded transmission signal through a plurality of antennas).
 	As per claim 10, Ko teaches   the base station of claim 9, wherein at least one subband is  determined based on a size of a resource block group (RBG) (para [0087], 
 	As per claim 13, Ko teaches    a terminal transmitting an uplink signal in a communication system, the terminal comprising: a transceiver;  and a controller configured to perform control to receive downlink control information (DCI) including at least one piece of uplink precoding information from a base station and transmit an 
uplink signal generated based on the at least one piece of uplink precoding 
information, and connected to the transceiver (para [0209], fig. 16, 17, mobile station is receiving generating Downlink Control Information (DCI) for  uplink precoding information from the base station and mobile station is transmitting an uplink information to the base station signal generated based on the at least one piece of uplink precoding information), wherein each of the at least one uplink precoding information is applied to each of at least one subband constituting resources for the uplink signal (para[0082], fig. 16, 17, where the piece of precoding information is applied to the scheduled transport block of predetermined size which are portions of resources through which the uplink signal is transmitted, wherein each uplink transport is atleast subband constituting resources for the uplink signal and further as a transmission rank by the selected precoding matrix and may transmit the precoded transmission signal through a plurality of antennas).
 	As per claim 14, Ko teaches  the terminal of claim 13, wherein at least one subband is  determined based on a size of a resource block group (RBG) (para [0087], predetermined size are determined based on a size of a transport block which are mapped to resource block group).
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
 5.	Claim(s) 3, 7, 11, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko further view of US PG Pub US 20150326290 A1 to Harrison et al (hereinafter Harrison).
	As per claim 3, Ko teaches the method of claim 1, Harrison teaches wherein a maximum number of the uplink precoding information   is determined based on a size of a bandwidth part. (para [0159], maximum number of precoding information between base station and mobile station is based on size of bandwidth parts such as codebook size). 20150326290
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Ko by wherein a maximum number of pieces of the uplink precoding information included in the DCI is determined based on a size of bandwidth parts as suggested by Harrison, this modification would benefit   Ko for efficient data transmission between a base station and mobile station in a mobile communication system.
	As per claim 7, Ko teaches    the method of claim 5, Harrison teaches wherein a maximum number of pieces of the uplink precoding information included in the DCI is determined based on a size of bandwidth parts(para [0159], maximum number of 
	Examiner supplies the same rationale as supplied in claim 3.
	As per claim 11, Ko teaches   the base station of claim 9, Harrison teaches wherein a maximum number of pieces of the uplink precoding information is determined based on a size of a bandwidth part (para [0159], maximum number of precoding information between base station and mobile station is based on size of bandwidth parts such as codebook size).. 
	Examiner supplies the same rationale as supplied in claim 3.
	As per claim 15, Ko teaches the terminal of claim 13, Harrison teaches wherein a maximum number of the uplink precoding information  is determined based on a size of a bandwidth  part (para [0159], maximum number of precoding information between base station and mobile station is based on size of bandwidth parts such as codebook size).
	Examiner supplies the same rationale as supplied in claim 3.
Allowable Subject Matter
 	Claim 4, 8, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
 	On page 7 of applicant’s argument regarding claim 1, applicant argues that, “Paragraph [0215] of Ko discloses a size of the precoding information, i.e., a size of a precoding matrix, but fails to disclose that the precoding information is applied to the [0082], fig. 16, 17, teaches a mechanism in which the base station sends precoding matrix to user station where in the transmitter selects a precoding matrix for multi-antenna transmission  where the piece of precoding information is applied to the scheduled transport block of predetermined size which are portions of resources through which the uplink signal is transmitted, wherein each uplink transport is atleast subband constituting resources for the uplink signal and further as a transmission rank by the selected precoding matrix and may transmit the precoded transmission signal through a plurality of antennas).
Conclusion
 	Prior arts made of record, not relied upon: US Patent Publication US 20110287798 A1; US Patent Publication US 20180131481 A1,   US Patent Publication US 20110287798 A1
 	Applicant's amendment necessitated the new ground(s) of rejection presented inthis Office action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467